PER CURIAM.
This is an appeal from the decree of the District Court dismissing a bill brought for infringement of letters patent to Pierre P. Daudelin, No. 737,714, September 1, 1903, for shuttle and shuttle-eye
*119We deem it unnecessary to repeat matter already dealt with to our satisfaction in the opinion of the District Court. We find in that opinion no error which was prejudicial to the appellant. There is force in the appellee’s contention that, in view of Figs. 3 and 5 of the patent to J. R. Northrop, No. 568,207, the District Court was too liberal to the plaintiff in allowing to the patent in suit novelty in the location of a slot at the bottom or underside of the thread-delivery eye.
But this does not require discussion; for, conceding this point to the appellant for the purpose of this appeal, we are satisfied with the reasoning aud conclusion of the District Court.
The decree of the District Court is affirmed, and the appellee recovers its costs of appeal.